Citation Nr: 0524848	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for back pain.

2.  Entitlement to service connection for nose bleeds.

3.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served with the National Guard to include 
active duty for training from February 1976 to May 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claims on appeal.  

Claims of entitlement to service connection for back pain, 
nosebleeds and a psychiatric condition (claimed as nerves) 
were previously denied as not well grounded in a Board 
decision dated February 11, 2000.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Among other things, the 
VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

The VCAA also provided that under certain circumstances 
claims that had been denied as not well grounded and became 
final during the period from July 14, 1999, to November 9, 
2000, as here, may be re-adjudicated as if the denial had not 
been made.  

The record indicates that while in August 2002, the RO 
readjudicated the issues on appeal, it did so with a view 
towards determining whether the appellant had submitted new 
and material evidence.  See 38 U.S.C.A. 7104.  Therefore, the 
Board finds these claims first denied, as not well grounded, 
by rating decision dated in September 1997 must be 
adjudicated de novo, and without regard to the issue of 
whether new and material evidence has been submitted.  The 
issues on appeal have been re-characterized, accordingly, as 
provided on the title page of this decision.

The Board has not reevaluated the evidence with a view 
towards disposition of its merits.  However, the appellant 
and her counsel are advised that subsequent to the Board's 
February 2000 decision, she has profferred no additional 
information, beyond that previously submitted, which would 
support a finding that she is a "veteran" for the purposes 
of VA compensation benefits.  

While the RO advised the appellant in May 2001 and May 2002 
letters as to what evidence would substantiate her claims 
under the VCAA, she is further advised that she should 
present any evdence in her possession, or advise the RO of 
the location of such evidence, that would indicate that she 
was disabled from a disease or injury incurred in or 
aggravated in the line of duty in the National Guard.  
Specifically, in this regard, the appellant is referred to 
the Board's February 2000 decision, which detailed the 
evidence of record and how it did not support the finding 
that she was a "veteran" for purposes of VA compensation.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required her part.

REMAND

The appellant submitted an incomplete copy of a Social 
Security Administration (SSA) disability award in May 1998.  
The law provides that that although SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Collier v. Derwinski, 
1 Vet. App. 413 (1991); Murincsak, supra; Masors v. 
Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  


Because efforts to obtain the complete records and the 
supporting medical evidence pertaining to that claim have not 
been accomplished, and VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies, the RO will be directed to attempt 
to obtain such records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

On a claim form filed in April 2002, the appellant indicated 
that she received treatment from various private medical care 
providers from 1973 to 1997.  With respect to one of the 
claimed disorders, a nervous condition, the appellant 
indicated that she received treatment from February to April 
2002 and supplied a release so that the pertinent records 
could be obtained.  Notwithstanding, the record does not 
reflect that any efforts were made to develop that evidence.  

The United States Court of Appeals for Veterans Claims 
("Court") has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally observes that the claimant sought 
treatment on an outpatient basis for complaints of 
nervousness and difficulty sleeping in March and April 1976, 
which was during her period of active duty for training.  
Under the circumstances, a VA medical opinion is warranted.  
See Duenas v. Principi, 18 Vet. App. 512 (2004) (where there 
is an in-service notation of a relevant abnormality, a 
medical opinion may be required to aid in substantiating the 
claim). 

Accordingly, this case is REMANDED for the following action:   

1.  The Social Security Administration 
should be contacted and requested to 
furnish a complete copy of the award of 
disability benefits in November 1993 
along with all pertinent supporting 
medical records.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  After securing any necessary or more 
current release, as necessary, private 
treatment records, as detailed on the 
appellant's claim received in April 2002, 
should be obtained together with the 
mental health records from the offices of 
Dr. Steven H. Bonner for the period from 
February 2002 to April 2002 and 
associated with the claims.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  Thereafter, the claims file should be 
referred to a qualified VA physician, who 
should be requested to review the claims 
folder, including the service medical 
records.  Based on this review, the 
physician is requested to offer an 
opinion, without resort to speculation, 
as to whether any current mental disorder 
is etiologically related to, and/or has 
been aggravated by, the claimant's 
service.  If the physician believes that 
an examination is warranted the appellant 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided. 

4.  After undertaking any other 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the claimant until she is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 

